   Case 2:19-cv-01460-MWF-SS Document 25 Filed 07/15/19 Page 1 of 1 Page ID #:140




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES -- GENERAL

Case No.       CV 19-1460-MWF(SSx)                                         Dated: July 15, 2019

Title:         Daniel Kissick -v- American Residential Services, LLC

PRESENT:       HONORABLE MICHAEL W. FITZGERALD, UNITED STATES DISTRICT JUDGE

               Rita Sanchez                             Amy Diaz
               Courtroom Deputy                         Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFFS:                     ATTORNEYS PRESENT FOR DEFENDANTS:

               Blair Reed                               Amanda C. Sommerfeld


PROCEEDINGS:                MOTION TO DISMISS [14]

         The Courtroom Deputy Clerk issues the Court's tentative ruling, prior to the hearing.

       Case called, and counsel make their appearance. The Court invites counsel to present
their oral arguments. Arguments by counsel are heard. For the reasons stated on the record,
the Court takes the matter under submission. An order will issue.




                                                                   Initials of Deputy Clerk rs
                                                -1-                       :07 min
